15928Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.		Claims 1-9 and 11-20 have been amended from the current set of Claims filed on 12/01/2020.
3.		Applicant’s arguments, see page 13 filed on 12/01/2020, with respect to the Claim Objection for Claim 8 have been fully considered and is found persuasive. 
The Claim Objection for Claim 8 is withdrawn.
4.		Applicant’s arguments, see pages 13-14 filed on 12/01/2020, with respect to the 35 U.S.C. § 112 (f) Claim Interpretation for Claims 1-8 and 18-20 have been fully considered and is found persuasive. 
The 35 U.S.C. § 112 (f) Claim Interpretation for Claims 1-8 and 18-20 is withdrawn.
5.		Applicant’s arguments, see pages 13-14 filed on 12/01/2020, with respect to the 35 U.S.C. § 112 (a) rejection for Claims 1-8 and 18-20 have been fully considered and is found persuasive. 
The 35 U.S.C. § 112 (a) rejection for Claims 1-8 and 18-20 is withdrawn.
6.		Applicant’s arguments, see pages 13-14 filed on 12/01/2020, with respect to the 35 U.S.C. § 112 (b) rejection for Claims 1-8 and 18-20 have been fully considered and is found persuasive. 
The 35 U.S.C. § 112 (b) rejection for Claims 1-8 and 18-20 is withdrawn.
7.		Applicant’s 35 U.S.C. § 101 rejection arguments regarding Claims 1-20, see Pages 14-20 filed 12/01/2020, have been fully considered and are persuasive.  
Therefore, the 35 U.S.C. § 101 rejection for Claims 1-20 is withdrawn. 
8. 		Applicant’s 35 U.S.C. § 103 rejection arguments regarding Claims 1-4, 6-12, 14-18 and 20, see Pages 20-23 filed 12/01/2020, have been fully considered and are persuasive.  
Therefore, the 35 U.S.C. § 103 rejection for Claims 1-4, 6-12, 14-18 and 20 are withdrawn.
9.		Claims 1-20 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 12/01/2020.

Reasons for Allowance
10. 		The following is an Examiner’s statement of reasons for allowance:
Examiner interprets based upon the claim limitations that there is no disclosure in the 
“detecting, by a conflict detector, a meeting assignment conflict between the first and second meetings and, based on the detection, activating automatic assignment logic configured to filter the plurality electronic conference room records and automatically modify the conference room attribute of the electronic meeting record to assign the second conference room to the first meeting and automatically assign the first conference room to the second meeting.”
The closest prior arts of record are:
1) US PG Pub (US 2008/0162198 A1) to Jabbour
2) US PG Pub (US 2009/0327227 A1) to Chakra
3) US PG Pub (US 2019/0130366 A1) to Pell
Regarding the Jabbour reference, Jabbour teaches that if scheduling system 80 recognizes (e.g., through location detection) that a relatively small number of users are currently occupying a large room and that a relatively larger number of users are currently occupying a small room, the system may communicate with one or more users in both rooms (e.g., such as meeting organizers of the two meetings) via IM or other communication method to ask if they would like to swap rooms. If they both agree, then scheduling system 80 may swap the two meetings with the conference rooms and notify the organizers.
Jabbour either individually or as a whole does not teach or suggest:
“detecting, by a conflict detector, a meeting assignment conflict between the first and second meetings and, based on the detection, activating automatic assignment logic configured to filter the plurality electronic conference room records and automatically modify the conference room attribute of the electronic meeting record to assign the second conference room to the first meeting and automatically assign the first conference room to the second meeting.”
Regarding the Chakra reference, Chakra teaches that the meeting room and resource scheduler 12 may reschedule the meeting and reassign the reserved room(s) if new meeting specifics for a new meeting is received having higher priority parameters (block 316). In one embodiment, the meeting with the highest number of physically attending attendees 20 will be scheduled a room 26 in case of a conflict, even if the meeting is scheduled after another meeting, for efficiency purposes. In another embodiment, a predetermined lockout period, such as 24 hours, may be placed on the rescheduling rooms 26.

Chakra either individually or as a whole does not teach or suggest:
detecting, by a conflict detector, a meeting assignment conflict between the first and second meetings and, based on the detection, activating automatic assignment logic configured to filter the plurality electronic conference room records and automatically modify the conference room attribute of the electronic meeting record to assign the second conference room to the first meeting and automatically assign the first conference room to the second meeting.”
Regarding the Pell reference, Pell teaches that the directory optimization module 328 intelligently scores entities (e.g., rooms and people) in order to filter, rank, or group the entities a directory displayed on a given room management client 130 to conveniently present the rooms and people in a manner that enables quicker access to those entities that are more likely to be called (e.g., a telephone or video call) or messaged from a given room management client 130 at a given time. For example, the directory optimization module 328 may generate a ranked list of entities sorted according to determined likelihood scores. The ranked list may include all entities in the directories 322, 324 or may include only a filtered subset of entities in which the entities unlikely to be contacted are excluded from the ranked list. 
Pell either individually or as a whole does not teach or suggest:
“detecting, by a conflict detector, a meeting assignment conflict between the first and second meetings and, based on the detection, activating automatic assignment logic configured to filter the plurality electronic conference room records and automatically modify the conference room attribute of the electronic meeting record to assign the second conference room to the first meeting and automatically assign the first conference room to the second meeting.”
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

11.		The 35 U.S.C. § 101 rejection for Claims 1-20 are withdrawn since the claims recite additional elements that integrate the judicial exception into a practical application under step 2a prong two due to January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility.  
For example; the claims recite the additional elements according to the detection of the meeting assignment conflict, to activate automatic assignment logic in order to (1) “filter the plurality of electronic conference room records based on the first number of participants to identify a second conference room having sufficient capacity to accommodate the first meeting”, (2) “automatically modifies the conference room attribute of the electronic meeting record corresponding to the first meeting to assign the second conference room to the first meeting” and (3) “automatically assigns the first conference room to the second meeting”. Therefore, the claims recite additional elements (as shown above) that are integrated into a practical application by improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05 (a)) and/or applying or using the judicial exception is some meaningful way beyond generally linking the use of the judicial exception to a practical technological environment (see MPEP § 2106.05 (e)). 

12.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853.  The examiner can normally be reached on (571) 270-7853.  The Examiner can normally be reached on Monday – Friday 9:00 AM – 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/DERICK J HOLZMACHER/Examiner, Art Unit 3623        

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623